DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
Response to Arguments
Prior Art Rejection 35 USC § 102
In regards to claims 1, 13 and 20, the Applicant’s arguments have been considered but are moot due to the new grounds of rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear from the limitation “a contactless sensor arranged to capture data associated with a parameter at a position along a drill line configured to control movement of the drill string”, weather the “contactless sensor” or the “drill line” controls the movement of the drill string. Therefore, it is unclear what the metes and bounds are for this claim. For examination purposes, the Examiner is interpreting the limitation as the “drill line” being “configured to control the movement of the drill string”. 

Claims 13 and 20 are also rejected for the same reason as above as the claims contain the same/similar language as in claim 1 as described above.

Claims 2-12 and 14-19 are also rejected under this statute as the claims depend from claims which have been rendered indefinite.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalopulos et al. (U.S. Publication No. 20200126386).
In regards to claim 1, Michalopulos teaches a monitoring system for a drill string (computer vision systems and methods are provided to automatically monitor the drilling site and drilling operations, such as by tallying pipe in the drill string and by monitoring equipment for anomalous drilling conditions; Abstract) controlled by a drilling program (pp[0002]), the system comprising: a contactless sensor (cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350, and 1355; pp[0129], Fig. 13) arranged to capture data (the cameras can capture numerous images of different areas/equipment of the drill rig, e.g. including traveling block 136, top drive 140, drill string 146, mud pump 152, mud pit 154; pp[0131]) associated with a parameter (all of these equipment are associated with various parameters, e.g. mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB; pp[0032]. Note that the term “associated” is very broad and does not further define how the captured data is related to the parameter. However, Michalopulos reads on the limitation as the cameras of Michalopulos capture images (captured data) of well equipment for which parameters such as mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB are measured.)  at a position along a drill line (combination of derrick 134 and 138 as both elements are directly connected; pp[0029]) configured to control movement of the  drill string (combination of 134 and 138 controls movement of drill string 146; Fig. 13) of a drilling system (1300), wherein the contactless sensor is configured to capture the data without contacting the drill line at the position (the cameras capture images and therefore will not contact the drilling line; pp[0129], [0130]); and a processor operatively connected to the contactless sensor and configured to: interpret the data (The plurality of still images can then be processed locally at the drilling rig site by the system 1300 to generate a navigable 3D model. The camera data is also processed to verify correct equipment for the drilling operation. Furthermore, one or more cameras can observe one or more of the pipes as they rotate, and identify characteristics correlated with a fatigue or potential failure condition; pp[0113], [0117], [0135]), and cause an adjustment to the drilling program based on the interpreted data (one or more appropriate corrective actions that can be taken to avoid injury, such as visual and/or audible alerts on the drilling rig, slowing down or speeding up the operation of one or more pieces of equipment (such as to avoid colliding with the person), and stopping one or more drilling operations entirely[0120], [0132]).  

In regards to claim 2, Michalopulos teaches the monitoring system of claim 1, wherein the drilling program is used to manage an operation of the drilling system (Abstract, pp[0002]).  

In regards to claim 3,  Michalopulos teaches the monitoring system of claim 1, wherein the contactless sensor is a first sensor arranged to capture a first set of the data associated with the parameter at a first position along the drill line, wherein the monitoring system further comprises: a second sensor arranged to capture a second set of the data associated with the parameter at a second position along the drill line (several cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350, and 1355 can capture numerous images of different areas/equipment of the drill rig, e.g. including traveling block 136, top drive 140, drill string 146, mud pump 152, mud pit 154. All of these equipment are associated with various parameters, e.g. mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB; pp[0032], [0129], [0131], Fig. 13. Note that the term “associated” is very broad and does not further define how the first and second sensors are related to the parameter as claimed. However, Michalopulos reads on the limitation as the cameras of Michalopulos capture images of well equipment for which parameters such as mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB are measured.),
 wherein the processor aggregates the first set of data and the second set of data, the aggregating resulting in aggregated data, and
 wherein the data being interpreted includes the aggregated data (The location and orientation of each of the cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350, and 1355 may be selected so that the combined field of view of the images from the cameras defines a drilling rig area as desired One or more cameras may be positioned to provide images that are sufficient for us to detect, locate, and track the movements of individuals and/or equipment within the drilling rig area (or the drilling site) for detecting unsafe conditions, such as proximity to moving rig components, excessive exposure to extreme weather conditions, anomalous drilling conditions, and the like; pp[0129], [0133])).  

In regards to claim 4,  Michalopulos teaches the monitoring system of claim 3, wherein the processor synchronizes the aggregated data, the synchronizing resulting in synchronized data, and wherein the data being interpreted includes the synchronized data (The plurality of still images can then be processed locally at the drilling rig site by the system 1300 to generate a navigable 3D model. Therefore, the images are synced; pp[0135]).  

In regards to claim 5, Michalopulos teaches the monitoring system of claim 1, wherein the capturing of the data includes measuring an absolute value of the parameter at a time (mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB are presented as “absolute values”; pp[0032]).  

In regards to claim 6, Michalopulos teaches the monitoring system of claim 1, wherein the interpreting of the data includes: matching a first set of features detected in the data and a second set of features included in a signature, the second set of features including data descriptive of one or more previously encountered conditions; and identifying the condition pertaining to the drill string based on the matching (the sequence of tools can be compared to a desired or allowed list of equipment to verify that the correct tools have been placed downhole to confirm correct drilling operations, or to detect that an incompatible or undesired arrangement or configuration of equipment is being placed into the borehole, causing an alert or an alarm. In some embodiments, the camera system can detect and identify particular measurements of equipment connected to the borehole in order for verification purposes; pp[0113]. 
Note that the claim and specification do not further define what “a signature” entails such as specific structures/features in a data set. Therefore, the above interpretation reads on the claim because a camera is used to verify if a known/allowed list of equipment has been included in the drilling operation; pp[0113])) 

In regards to claim 7, Michalopulos teaches the monitoring system of claim 1, wherein the interpreting the data includes: identifying a trend in the captured data based on a plurality of absolute values of the parameter, captured at a plurality of times; and identifying a condition pertaining to the drill string based on the identified trend (The one or more cameras can observe one or more of the pipes as they rotate, and identify characteristics correlated with a fatigue or potential failure condition, such as the presence of cracks or warping/bending in the pipe. Additionally, the camera system can identify the joints between the pipes, and ensure that each pipe is fully screwed into and seated against each subsequent pipe. If a potentially dangerous condition is detected, such as a defective pipe or defective pipe connection, an alert or alarm can be triggered; pp[0117].  

In regards 8, Michalopulos teaches the monitoring system of claim 1, wherein the causing of the adjustment to the drilling program includes causing a modification in a functionality of an item of equipment associated with an identified condition of the drill string (One or more appropriate corrective actions that can be taken to avoid injury, such as visual and/or audible alerts on the drilling rig, slowing down or speeding up the operation of one or more pieces of equipment (such as to avoid colliding with the person), and stopping one or more drilling operations entirely[0120], [0132]).  

In regards to claim 9,  Michalopulos teaches  the monitoring system of claim 1, wherein the causing of the adjustment to the drilling program includes transmitting an instruction to the drilling system based on the identifying of a condition pertaining to the drill string (Based on the data received by the camera and the determination of one or more states, such as drilling mud viscosity, the types and/or volumes of cuttings, the size of the cuttings, and the like, the computer system can be programmed to determine if one or more corrective actions should be taken and, if so, send one or more control signals to add more drilling mud, increase flow rate, decrease flow rate or other corrective actions; pp[0120]).  

In regards to claim 10, Michalopulos teaches the monitoring system of claim 9, wherein the processor is further configured to generate an optimized input parameter based on the identified condition, wherein the instruction refers to the optimized input parameter, and wherein the causing of the adjustment to the drilling program is based on the optimized input parameter (The signal that is sent adjusts various parameters of the drilling system such as adding more drilling mud, increasing flow rate, decreasing flow rate. Therefore, the parameters are being optimized for the drilling operation; pp[0120])

In regards to claim 11,  Michalopulos teaches the monitoring system of claim 1, wherein the capturing of the data includes measuring at least one of an amount of movement of the drill line, an amount of deformation of the drill line, an amount of tension of the drill line, or a volume of a sound (the cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350 are configured to capture images of the drill line (combination of 132 and 138) because they can be located on any one or more of various pieces of equipment, including traveling block 136, top drive 140, drill string 146, mud pump 152, mud pit 154, and any of the other items illustrated and provide at various angle views; pp[0129]-[0134])

In regards to claim 12,  Michalopulos teaches the monitoring system of claim 1, wherein the capturing of the data includes capturing a change in a shape of the drill line (the cameras are configured to perform this function because the cameras can be used to provide accurate distance, size, shape, dimensions, and other important physical information about a person or thing; pp[0104])  

In regards to claim 13, Michalopulos teaches a method for monitoring a drill string controlled by a drilling program (computer vision systems and methods are provided to automatically monitor the drilling site and drilling operations, such as by tallying pipe in the drill string and by monitoring equipment for anomalous drilling conditions; Abstract, pp[0002]), the method comprising: using a contactless sensor (cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350, and 1355; pp[0129], Fig. 13), capturing data (the cameras can capture numerous images of different areas/equipment of the drill rig, e.g. including traveling block 136, top drive 140, drill string 146, mud pump 152, mud pit 154; pp[0131])  associated with a parameter (all of these equipment are associated with various parameters, e.g. mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB; pp[0032]. Note that the term “associated” is very broad and does not further define how the captured data is related to the parameter. However, Michalopulos reads on the limitation as the cameras of Michalopulos capture images (captured data) of well equipment for which parameters such as mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB are measured.) at a position along a drill line (combination of derrick 134 and 138 as both elements are directly connected; pp[0029])  configured to control movement of the  drill string (combination of 134 and 138 controls movement of drill string 146; Fig. 13) of a drilling system (1300), wherein the contactless sensor is configured to capture the data without contacting the drill line at the position (the cameras capture images and therefore will not contact the drilling line; pp[0129], [0130]); using a processor, interpreting the data (The plurality of still images can then be processed locally at the drilling rig site by the system 1300 to generate a navigable 3D model. The camera data is also processed to verify correct equipment for the drilling operation. Furthermore, one or more cameras can observe one or more of the pipes as they rotate, and identify characteristics correlated with a fatigue or potential failure condition; pp[0113], [0117], [0135]); and using the processor, causing an adjustment to the drilling program based on the interpreted data (one or more appropriate corrective actions that can be taken to avoid injury, such as visual and/or audible alerts on the drilling rig, slowing down or speeding up the operation of one or more pieces of equipment (such as to avoid colliding with the person), and stopping one or more drilling operations entirely; [0117], [0120], [0132]).  

In regards to claim 14, Michalopulos teaches the method of claim 13, wherein the contactless sensor is a first sensor arranged to capture a first set of the data associated with the parameter at a first position along the drill line, wherein the method further comprises: using a second sensor, capturing a second set of the data associated with the parameter at a second position along the drill line (several cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350, and 1355 can capture numerous images of different areas/equipment of the drill rig, e.g. including traveling block 136, top drive 140, drill string 146, mud pump 152, mud pit 154. All of these equipment are associated with various parameters, e.g. mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB; pp[0032], [0129], [0131], Fig. 13. Note that the term “associated” is very broad and does not further define how the first and second sensors are related to the parameter as claimed. However, Michalopulos reads on the limitation as the cameras of Michalopulos capture images of well equipment for which parameters such as mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB are measured.); and 
using the processor, aggregating the first set of data and the second set of data, the aggregating resulting in aggregated data, and wherein the data being interpreted includes the aggregated data (The location and orientation of each of the cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350, and 1355 may be selected so that the combined field of view of the images from the cameras defines a drilling rig area as desired One or more cameras may be positioned to provide images that are sufficient for us to detect, locate, and track the movements of individuals and/or equipment within the drilling rig area (or the drilling site) for detecting unsafe conditions, such as proximity to moving rig components, excessive exposure to extreme weather conditions, anomalous drilling conditions, and the like; pp[0129], [0133]).  

In regards to claim 15, Michalopulos teaches the method of claim 14, further comprising: using the processor, synchronizing the aggregated data, the synchronizing resulting in synchronized data, wherein the data being interpreted includes the synchronized data (The plurality of still images can then be processed locally at the drilling rig site by the system 1300 to generate a navigable 3D model. Therefore, the images are synced; pp[0135]).  

In regards to claim 16, Michalopulos teaches the method of claim 13, wherein the capturing of the data includes measuring an absolute value of the parameter at a time (mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB are presented as “absolute values”; pp[0032]). 

In regards to claim 17, Michalopulos teaches the method of claim 13, wherein the interpreting of the data includes: matching a first set of features detected in the data and a second set of features included in a signature, the second set of features including data descriptive of one or more previously encountered conditions; and identifying the condition pertaining to the drill string based on the matching(the sequence of tools can be compared to a desired or allowed list of equipment to verify that the correct tools have been placed downhole to confirm correct drilling operations, or to detect that an incompatible or undesired arrangement or configuration of equipment is being placed into the borehole, causing an alert or an alarm. In some embodiments, the camera system can detect and identify particular measurements of equipment connected to the borehole in order for verification purposes; pp[0113]. 
Note that the claim and specification do not further define what “a signature” entails such as specific structures/features in a data set. Therefore, the above interpretation reads on the claim because a camera is used to verify if a known/allowed list of equipment has been included in the drilling operation; pp[0113])) 

In regards to claim 18, Michalopulos teaches the method of claim 13, wherein the interpreting the data includes: identifying a trend in the captured data based on a plurality of absolute values of the parameter, captured at a plurality of times; and identifying a condition pertaining to the drill string based on the identified trend (The one or more cameras can observe one or more of the pipes as they rotate, and identify characteristics correlated with a fatigue or potential failure condition, such as the presence of cracks or warping/bending in the pipe. Additionally, the camera system can identify the joints between the pipes, and ensure that each pipe is fully screwed into and seated against each subsequent pipe. If a potentially dangerous condition is detected, such as a defective pipe or defective pipe connection, an alert or alarm can be triggered; pp[0117]).  

In regards to claim 19, Michalopulos teaches the method of claim 13, wherein the causing of the adjustment to the drilling program includes causing a modification in a functionality of an item of equipment included in the drill string (One or more appropriate corrective actions that can be taken to avoid injury, such as visual and/or audible alerts on the drilling rig, slowing down or speeding up the operation of one or more pieces of equipment (such as to avoid colliding with the person), and stopping one or more drilling operations entirely[0120], [0132]).  

In regards 20,  Michalopulos teaches  non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (pp[0002]) comprising: capturing, using a contactless sensor (cameras 1310, 1315, 1320, 1325, 1330, 1335, 1340, 1345, 1350, and 1355; pp[0129], Fig. 13), data (the cameras can capture numerous images of different areas/equipment of the drill rig, e.g. including traveling block 136, top drive 140, drill string 146, mud pump 152, mud pit 154; pp[0131]) associated with a parameter (all of these equipment are associated with various parameters, e.g. mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB; pp[0032]. Note that the term “associated” is very broad and does not further define how the captured data is related to the parameter. However, Michalopulos reads on the limitation as the cameras of Michalopulos capture images (captured data) of well equipment for which parameters such as mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, WOB are measured.) at a position along a drill line (combination of derrick 134 and 138 as both elements are directly connected; pp[0029]) configured to control movement of a drill string (combination of 134 and 138 controls movement of drill string 146; Fig. 13) of a drilling system (1300), wherein the contactless sensor is configured to capture the data without contacting the drill line (the cameras capture images and therefore will not contact the drilling line; pp[0129], [0130]); interpreting the data (The plurality of still images can then be processed locally at the drilling rig site by the system 1300 to generate a navigable 3D model. The camera data is also processed to verify correct equipment for the drilling operation. Furthermore, one or more cameras can observe one or more of the pipes as they rotate, and identify characteristics correlated with a fatigue or potential failure condition; pp[0113], [0117], [0135]); and causing an adjustment to the drilling program based on the interpreted data (one or more appropriate corrective actions that can be taken to avoid injury, such as visual and/or audible alerts on the drilling rig, slowing down or speeding up the operation of one or more pieces of equipment (such as to avoid colliding with the person), and stopping one or more drilling operations entirely[0120], [0132]).  


Conclusion
References not relied upon but pertinent to the instant case:
Orban et al (U.S. Publication No. 20200278193) drawn to a tubular monitoring system on a drilling rig that comprises cameras. 
Parmeshwar et al. (U.S. Publication No. 20200224523) drawn to a well site monitoring system which includes operating a video camera to generate a video signal comprising images of well equipment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAMIA QUAIM/Examiner, Art Unit 3676                                             

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676